Citation Nr: 1015521	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for a right 
knee anterior cruciate ligament (ACL) tear.

5.  Entitlement to a total disability evaluation due to 
individual unemployability based on service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that awarded service connection for 
right knee ACL tear and assigned a noncompensable rating 
effective from July 2005, as well as denying service 
connection for a herniated nucleus pulposus of C5-6 and C6-7.

This matter also comes before the Board on appeal from a 
February 2008 rating decision that denied service connection 
for PTSD and entitlement to TDIU.  The issues on appeal have 
been recharacterized as they appear on the cover page of the 
instant decision. 


FINDINGS OF FACT

1.  A cervical spine disability, including arthritis, was not 
incurred during the Veteran's military service nor did it 
manifest in the year following discharge from said service.

2.  A low back disability, including arthritis, if any, was 
not incurred during the Veteran's military service nor did it 
manifest in the year following discharge from said service.

3.  The currently diagnosed PTSD is not related to any 
verified aspect of the Veteran's period of active service.  

4.  The service-connected right knee ACL tear has not been 
productive of recurrent instability or subluxation or 
limitation of extension or flexion. 

5.  Service connection is currently in effect for right knee 
ACL tear rated as noncompensable from July 2005.

6.  The Veteran's service-connected right knee disability has 
not been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

4.  The criteria for an initial compensable rating for right 
knee ACL tear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, including Diagnostic Codes 5003, 5256-5263 (2009).

5.  The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.18 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection Claims

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or a 
psychosis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Analysis

Cervical Spine and Low Back Disabilities

The Veteran contends that he is entitled to service 
connection for cervical spine and low back disabilities.  The 
Veteran has not set forth any specific incident of service 
incurrence other than "[his] injuries were sustained while 
on active duty at Fort Carson, Colorado."  See VA Form 21-
4138 dated in November 2005.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for cervical spine and low back disabilities.  In 
this regard, while the Veteran was in a motorcycle accident 
in September 1986, his service treatment records are wholly 
devoid of complaints, diagnoses, or treatment for either 
cervical spine or low back disabilities.   

Post-service, the Veteran was in two serious motor vehicle 
accidents (MVA), one in 1989 and one in 1991.  Private 
medical treatment notes contained within records from the 
Social Security Administration (SSA) reveal the Veteran 
sustained a back injury as a result of the 1989 MVA.  
Specifically, this accident resulted in two prolapsed discs 
in the low back as shown upon magnetic resonance imaging 
(MRI) in January 1990.  Additional private treatment notes 
contained within records from SSA further reveal the Veteran 
also sustained neck injury in the 1991 MVA.  An entry dated 
in June 1991 shows he suffered both cervical and lumbar 
strain in the accident, as well as severe traumatic brain 
injury. 

Apparently, the Veteran underwent two lumbar spine surgeries 
in 1999, as well as anterior lumbar fusion for failed back 
syndrome of L4-5 and L5-S1, disk collapse, and degeneration 
post-laminectomy syndrome of L4 to the sacrum in December 
2002.  Even assuming the presence of arthritis of the lumbar 
spine, this would be outside the one-year presumptive period 
for arthritis.  38 C.F.R. §§ 3.307, 3.309.  The Veteran also 
underwent an anterior discectomy and fusion of C5-7 with 
fibular allograft and plate fixation in July 2000 for 
herniated nucleus pulposus of C5-7.  An MRI of the cervical 
spine in November 2001, showed osteophytes of C5-7, which is 
also clearly outside the one-year presumptive period for 
arthritis.  Id.  Treatment notes of record also indicate the 
Veteran was in a third MVA in March 2000 and sustained lumbar 
strain as a result.   

Entries dated in May 2002 and June 2002 from Dr. P further 
indicate the Veteran was in a MVA in 1991 with resulting neck 
pain and degenerative disc disease of the cervical spine.  
There was no indication in any of the private treatment notes 
or records from the SSA that the Veteran sustained any 
injuries to the cervical or lumbar spine during service.  

In October 2007 the Veteran underwent a VA joints 
examination.  The examiner reviewed the claims folder and 
noted the 1986 in-service motorcycle accident; however, other 
than injury to the knee, there was no evidence of injury to 
the neck or low back.  The examiner noted the post-service 
MVAs and back and neck surgeries in the late 1990's, 2000, 
and 2002.  The examiner indicated the Veteran was reluctant 
to offer much details regarding musculoskeletal injuries as 
result of these accidents.  The examiner additionally 
remarked that the Veteran wanted to attribute his neck and 
back symptoms to his right knee symptoms.  The examiner 
opined that the Veteran's comorbid neck and back issues, 
mostly pain, were likely secondary to non-service related 
issues.  

As the Veteran's cervical spine and low back disabilities 
were not shown during service or for years thereafter, 
service connection can only be granted if there is some 
competent evidence linking the current disabilities to 
service.  Here, there is no such competent evidence that 
establishes a relationship to an incident of service.    

The Board considered, but decided against, remanding this 
matter for further medical opinion.  An opinion is not 
necessary in order to decide the claim in this case because 
the record does not contain any evidence that the Veteran 
suffered from a cervical spine or low back disorder in 
service or until years thereafter.  Moreover, other than the 
Veteran's statements, there is no evidence that the claimed 
disabilities may be associated with his period of military 
service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. 
V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003).  In fact, there is more than sufficient evidence 
in the record to show that the current cervical spine and low 
back disabilities are the result of multiple post-service 
MVAs.  

The Board is cognizant that the Veteran maintains that he has 
had cervical spine and low back problems since service, and 
that the Veteran is competent to report his symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that 
neither a cervical spine nor low back disorder was 
objectively demonstrated during service and has not been 
shown to be related thereto, but instead secondary to post-
service accidents.  

The Board notes that the VA examiner remarked that the 
Veteran wanted to blame his neck and back disabilities on his 
service-connected right knee ACL tear.  The Board 
additionally notes in one of the Veteran's multiple notice of 
disagreements he indicated that his right knee disability was 
related directly to several surgeries that he had on his low 
back and neck, which suggests that his neck and back 
disabilities were made worse by his right knee problems.  The 
Veteran has not specifically claimed that his cervical spine 
and low back disabilities are secondary to his service-
connected right knee ACL tear and the RO has not considered 
his claims on a secondary basis pursuant to 38 C.F.R. 
§ 3.310.  Even assuming it were the Veteran's intention to 
pursue service connection on a secondary causation basis, 
there is no evidence of record which supports this allegation 
as clearly these disabilities are the result of post-service 
MVAs.

Though the Veteran contends his cervical spine and low back 
disabilities are related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertions, and his statements do not constitute competent 
evidence of a medical nexus opinion as only those medically 
trained are competent to diagnose a condition and identify 
likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

PTSD

The Veteran contends that he is entitled to service 
connection for PTSD.  The Veteran maintains that his PTSD is 
the result of incidents that occurred in South Korea, to 
include driving an armored personnel carrier (APC) that slid 
backwards off a narrow pass and being rendered unconscious 
when he hit his head.  He additionally asserts his PTSD is 
the result of slamming his APC into a concrete pole and 
witnessing premature mine explosions.  Finally, he asserts 
that his PTSD was due to his general duties as a border 
patrol agent along the demilitarized zone.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must determine if the Veteran served in combat.  
Such a requirement may be met either by the award of a combat 
citation, or by other supportive evidence.  Zarycki, supra.  

At the outset, the Veteran does not contend, nor do his 
service personnel records support, a finding that the Veteran 
engaged in combat.  The Veteran asserts that incidents 
involving driving an APC and performing duties as a border 
patrol agent in South Korea; however, he indicated that he 
was  not sure of the exact dates or the accuracy of the 
ballpark dates he provided only that the events occurred 
while he was on active duty in Korea.  

In November 2007, the RO sent a letter to the Veteran 
requesting that he provide specific details related to the 
incidents that resulted in his PTSD in order to attempt 
verification from the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Among other things, the Veteran was 
asked to provide names of people who were involved in or 
witnessed the accident, dates within a 60 day range, and the 
specific locations where the incidents took place.  

In January 2008, the RO issued a formal finding on the lack 
of information required to verify stressors.  The Veteran 
additionally indicated in his March 2008 Notice of 
Disagreement (NOD) that he was unable to provide proof of any 
given event or trauma in service, only that he served as an 
infantryman marksman and machine gunner while on border 
patrol in Korea.   

He has not provided any further detailed information which 
would allow VA to attempt verification of the claimed 
stressors.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is by no 
means a one-way street, and a veteran's obligation to provide 
certain facts, in this case by providing detailed stressor 
information, is not an impossible or onerous task.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted above, establishing service connection for PTSD 
requires a diagnosis, credible supporting evidence that the 
claimed in-service stressor actually occurred; and medical 
evidence linking the two.  38 C.F.R. § 3.304(f); see Cohen, 
supra.  In this case, there is no evidence supporting the 
claimed stressor, and the diagnoses of PTSD in the record 
have no probative value.  

Moreover, there is clear evidence in the record that the 
Veteran's PTSD has been found to be secondary to the 1991 
MVA, which resulted in a traumatic brain injury.  
Specifically, private treatment notes dated in October 1992, 
and November 1996, contained within records from SSA, reveal 
that PTSD was attributed to the aforementioned MVA.  Records 
from Holyoke Hospital dated in June 1997 also show the 
Veteran had personality changes and memory disturbances 
secondary to the 1991 traumatic brain injury.   

For the reasons noted above, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 C.F.R. § 3.304(f)(3).  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-
57.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In this 
case, the Veteran is appealing the original assignment of the 
disability evaluation for each of the disabilities at issue.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  Fenderson, 12 Vet. App. at 125-
126.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the 
knee disability may be rated under provisions for evaluating 
arthritis.  Arthritis due to trauma is rated as degenerative 
arthritis according to Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability is to be rated as follows: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  

Relevant criteria, under applicable Diagnostic Codes are as 
follows:

A 60 percent evaluation may be assigned 
for extremely unfavorable ankylosis of a 
knee in flexion at an angle of 45 degrees 
or more.  A 50 percent evaluation may be 
assigned for ankylosis of a knee between 
20 degrees and 45 degrees.  A 40 percent 
evaluation may be assigned for ankylosis 
of a knee in flexion between 10 degrees 
and 20 degrees.  A 30 percent evaluation 
may be assigned for ankylosis of a knee 
at a favorable angle in full extension, 
or in slight flexion between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including 
recurrent subluxation or lateral 
instability of the knee, a severe case is 
to be rated 30 percent disabling; a 
moderate case is to be rated 20 percent 
disabling.  For a slight case a 10 
percent rating is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 
degrees warrants a 0 percent rating. When 
flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent 
rating is appropriate where flexion is 
limited to 30 degrees.  A 30 percent 
rating is appropriate where flexion is 
limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 
degrees warrants a 0 percent rating.  
When extension is limited to 10 degrees, 
a 10 percent rating is assigned.  A 20 
percent rating is appropriate where 
extension is limited to 15 degrees.  A 30 
percent rating is appropriate where 
extension is limited to 20 degrees.  A 40 
percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 
percent rating is appropriate where 
extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with 
slight knee or ankle disability may be 
assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with 
moderate knee or ankle disability may be 
assigned a 20 percent evaluation; 
impairment of a tibia and fibula with 
marked knee or ankle disability may be 
assigned a 30 percent evaluation and 
nonunion with loose motion requiring a 
brace or malunion may be assigned a 40 
percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2007).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

At the outset, the Board notes the Veteran's service 
connected right knee ACL tear has been assigned a 
noncompensable rating under a Diagnostic Code 5257, for 
subluxation or lateral instability of the knee.  In order to 
afford the Veteran the broadest scope of review, and to 
ensure that each separate disability involving the right knee 
is evaluated properly, the Board shall consider the service-
connected symptomatology involving the knee under each and 
every applicable Diagnostic Code that provides rating 
criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record 
are discussed below.  Having carefully considered the 
Veteran's claim in light of the evidence of record and the 
applicable laws and regulations, the Board finds (as is 
explained below) that the right knee disability does not 
warrant a rating in excess of the currently assigned 
noncompensable rating under any Diagnostic Code applicable 
for rating knee disorders, or any combination thereof.  
38 C.F.R. § 4.7. 

Private treatment records from Dr. P show the Veteran 
complained of knee buckling in April 2002 and in October 
2003; however, physical examination in October 2003 showed 
the Veteran had excellent stability in the right knee and 
full range of motion.  An MRI of the knee taken in November 
2003 revealed the medial and lateral menisci were intact.  In 
January 2005, the right knee again had full range of motion 
and stability was intact.  There was no evidence of crepitus, 
effusion, warmth, redness, or erythema.  There were no 
ligament defects.  Dr. P  indicated the etiology for pain was 
unclear.  

An August 2006 entry from New England Orthopedic Surgeons 
noted the Veteran was three years post right knee ACL 
reconstruction using allograft tendon.  Despite complaints of 
subluxation and giving way of the joint, there was no 
objective evidence of varus and valgus instability. 

Upon VA examination in October 2007, reported right knee pain 
and intermittent swelling.  He also endorsed difficulty 
walking long distance, kneeling, squatting, and driving for 
long periods.  The Veteran denied weakness, instability, or 
giving away of the right knee.  The examiner noted the 
Veteran had a right knee brace to assist for ambulation.  At 
this juncture, the Board would note there is a prescription 
in the record for a Genutrain knee brace for patellofemoral 
syndrome.  The Veteran has been unemployed since 2006. 

Physical evaluation found no evidence of inflammatory 
arthritis, abnormal weight bearing, loss of bone, crepitus, 
or joint ankylosis.  Range of motion was from zero to 140 
degrees, when pain began.  There was no additional limitation 
of motion on repetitive use.  There was no pain after 
repetitive use or weakness, fatigability, incoordination, or 
lack of endurance.  The Veteran could squat, duck waddle, toe 
walk, heel walk, weight bearing supination on the lateral 
edge of the foot, and weight bearing pronation standing on 
the media ledge of the foot very well.  

There was mild palpable tenderness in the medial joint line.  
However, there was no evidence of effusion, joint laxity, or 
tenderness or mass in the popliteal fossa.  Varus and valgus 
stress tests were normal.  The antalgic gait was attributed 
to low back pain.  There was no evidence of wasting or 
atrophy of the lower extremity muscles.  The examiner 
concluded the Veteran had full range of motion with the only 
limitation being some subjective complaints of pain at the 
extremes of range of motion testing.  The examiner indicated 
that x-rays of the right knee may show minimal degenerative 
changes with narrowing of the medical compartments, but there 
were no acute findings. 

In rating the Veteran's right knee disability, the Board 
notes that there may be some radiographic evidence of minimal 
arthritis of the right knee; however, under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  The criteria for rating extension and 
flexion of the knee are found at Diagnostic Codes 5260 and 
5261, and detailed above.  Here, review of the evidence shows 
that range of motion has been full; which does not meet the 
criteria established for a noncompensable rating under 
Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.  Thus, the 
criteria do not provide for a separate 10 percent rating for 
the right knee disability based on actual limitation of 
flexion or extension.  

Turning next to disability due to instability, the Board 
finds that the medical records contain no objective evidence 
of instability despite complaints of buckling or giving way 
of the right knee.  Varus and valgus stress tests were 
repeatedly normal.  There has been no demonstrated 
instability or subluxation of the right knee.  The regulatory 
rating criteria provide that, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Accordingly, there is no basis for 
providing an evaluation in excess of the noncompensable 
rating based on instability Diagnostic Code 5257 for 
recurrent subluxation or lateral instability.   

Finally, the Board has also considered other potentially 
applicable diagnostic codes that provide for the assignment 
of higher evaluations for the Veteran's right knee 
disability.  After review, however, the Board observes that 
no other code provisions can be applied for a higher rating 
based on the evidence of record.  There was no evidence of 
ankylosis of the right knee (Diagnostic Code 5256), 
dislocated or removal of symptomatic semilunar cartilage 
(Diagnostic Codes 5258, 5259) or impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the 
Board finds that a compensable rating is not warranted under 
Diagnostic 5257 or under any other combination of codes for 
arthritis and/or limitation of extension or flexion for the 
Veteran's right knee disability.  38 C.F.R. §§ 4.7, 4.25, 
4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 
24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 
(September 17, 2004).  

The Board has noted the Veteran's complaints of pain 
experienced in his right knee and thus, considered functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because it  is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

In sum, a compensable evaluation for the right knee ACL tear, 
to include "staged" ratings, is not warranted for any 
period of the appeal.  38 C.F.R. § 4.71a; see Fenderson,  
supra.   Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  Finally, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization). 

In this case, the Veteran's right knee ACL tear has not 
caused frequent periods of hospitalization.  While the 
Veteran contends that his right knee caused marked 
interference with employment, medical records utilized in 
awarding Social Security Disability show the Veteran was 
rendered disabled as of July 1995, prior to the award of 
service connection for the right knee, for non-service 
connected organic mental disorders and PTSD.  Additionally, 
the records show the Veteran suffers from non-service 
connected neck and back disabilities.  During the 2007 VA 
examination, the examiner indicated the Veteran was not 
employed and thus, no effects on occupational activities or 
general occupational effect were listed.  The Board has 
additionally denied TDIU in the instant matter.  The Board 
has found that the rating criteria used to evaluate the 
Veteran's service-connected right knee ACL reasonably 
describes his disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

III.  TDIU

The Veteran filed an application for TDIU in September 2007.  
He indicated his service connected right knee, as well as 
non-service connected PTSD and depression were preventing him 
from securing or following any substantially gainful 
occupation.  His application revealed that he last worked 
full-time in May 1995, but that he became too disabled to 
work as of the Fall of 1996.  The Veteran stated that he 
completed high school.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
case at bar, the Veteran is in receipt of service connection 
for right knee ACL tear rated as noncompensable.  A request 
for a compensable rating has been denied in the instant 
decision.  Thus, the Veteran does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).

Additionally, there has been no objective evidence that the 
Veterans is unable to secure and follow a substantially 
gainful occupation by reason of the service-connected right 
knee disability.  38 C.F.R. § 4.16(b).  Further, the 
Veteran's service connected right disability, as previously 
noted, does not preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).   

In order for a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

In the instant case, as noted previously, medical records 
utilized in awarding SSA disability show the Veteran was 
rendered disabled as of July 1995, prior to the award of 
service connection for the right knee, for non-service 
connected organic mental disorders and PTSD.  Additionally, 
these records show the Veteran suffers from non-service 
connected neck and back disabilities.  During the 2007 VA 
examination, the examiner indicated the Veteran was not 
employed and thus, no effects on occupational activities or 
general occupational effect were listed.  

Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his single noncompensable, service-connected right 
knee ACL tear.  Thus, the claim for TDIU is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

IV.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in August 2005, September 2007, November 
2007, and December 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.   Notice pursuant to the Dingess 
decision was sent in September 2007.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, an October 2007 report of VA examination, 
and records from the Social Security Administration.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Veteran was notified in December 2007 that the two 
attempts were made to obtain records from Guardsmark Security 
and Dr. DW, to no avail.  The Veteran was asked to submit any 
further information or evidence in support of his claim from 
the identified providers.  With regard to Guardsmark 
Security, the Veteran informed the RO that records were 
destroyed after five years.  He did however submit a copy of 
a paycheck stub, which is of record.  No comments were made 
regarding records from Dr. DW and no additional records were 
submitted.  Any further attempts to obtain these records 
would be futile.  38 C.F.R. § 3.1599(c)(1).

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for a right knee 
ACL tear is denied.

Entitlement to TDIU is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


